Title: To John Adams from Samuel Tucker, 22 April 1778
From: Tucker, Samuel
To: Adams, John


     
      Sir
      Bourdeiux April 22d 1778
     
     These with my respects to your Honnour. I am Very glad to hear of your Safe arrival at Parris by a Gentleman Who Saw your  Honnour the Evening before you went to Verseils Who acquainted me your Honnour was Very well after your Long Journey and give me a great deal of Pleasure to hear of your Son Mastr. Jackey and Mastr. Jese being Very well as the fatigues of a Long Journey does not agree in General with Such Youth, But Hond Sir I Still Remain on board Ship and Seldom or Ever on Shore. You Honor knowing my Sutivation Situation Equally as well as I Can Explain it to you. The Multiplycity of Business draws my attention Strictly on board at my duty. A Lewtenant Would not be amiss to Ease me of Some of my trouble as the duty falls hard on Mr. Reed without my assistance. I need not Inform your Honnour of the Little trouble being a hardship but Rather a pleasure at Present but on my departing from hence the Offercer will be wanting. Sir if one Could be Recommended I Should be Very Glad but if none I must make it as Easy as Possible. My Offercers at Present and men are all in Good helth the doctor has no duty at Present. Gods name be Praisd. I Remain Your Most Obedt Humble Servt
     
      Saml Tucker
     
     
      NB I Should be Very happy to have a Line or two from your Honnour by the first oppertunity.
     
    